NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 18, 2015* 
                                  Decided June 24, 2015 
                                              
                                          Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
Nos. 14‐3106 & 14‐3524 
 
JUDITH MARIE PAULICK,                            Appeals from the United States Tax Court.
      Petitioner‐Appellant,                       
                                                 Nos. 3020‐12 & 29394‐12 
      v.                                          
                                                 Mary Ann Cohen, 
COMMISSIONER OF INTERNAL                         Judge. 
REVENUE, 
      Respondent‐Appellee. 
                                             
                                        O R D E R 

       Judith Paulick appeals from two decisions of the Tax Court establishing income 
tax deficiencies for tax years 2004 through 2010. Paulick stipulated to the entry of those 
decisions, and for that reason her appeals are without merit.   

      Paulick is licensed to practice law in Wisconsin and has represented clients in 
disputes with the IRS. In the cases now before us Paulick received two notices of 

                                                 
            * After examining the briefs and records, we have concluded that oral argument 

is unnecessary. Thus these appeals are submitted on the briefs and records. See FED. R. 
APP. P. 34(a)(2)(C). 
Nos. 14‐3106 & 14‐3524                                                                Page 2 
 
deficiency for her own tax liability (one for tax year 2004 and the other for 2005 through 
2010). Paulick retained counsel and, for each notice, filed a petition in the Tax Court 
seeking a redetermination of the deficiency. Paulick’s lawyer and IRS counsel negotiated 
comprehensive pretrial stipulations, see TAX CT. R. 91, and based on those stipulations 
the parties agreed on the amount owed by Paulick. Her lawyer, and Paulick personally, 
then consented to the entry of the first stipulated decision on her petition for tax year 
2004. Shortly afterward, Paulick fired her attorney, and without counsel she consented to 
the second stipulated decision on her petition for tax years 2005 through 2010. The two 
decisions entered by the Tax Court make Paulick liable for additional tax of $290,370 and 
penalties of $123,595 (in total about half of what the IRS originally had sought). After 
personally approving the stipulated decisions, though, Paulick filed a notice of appeal 
from each decision. 

        For the first time on appeal Paulick asserts that she didn’t validly consent to entry 
of the stipulated decisions and shouldn’t be bound by them. She principally contends 
that her attorney pressured her to sign the underlying pretrial stipulations by 
“threatening” that the IRS would seek a higher fraud penalty if she did not immediately 
agree to those stipulations. And since the pretrial stipulations were signed “under 
duress,” says Paulick, the Tax Court’s decisions incorporating those stipulations should 
be vacated. 

       But a litigant who consented to the entry of a decision cannot challenge that 
decision on appeal unless the right to do so was reserved explicitly when consent was 
given. See Downey v. State Farm Fire & Cas. Co., 266 F.3d 675, 682–83 (7th Cir. 2001); Ass’n 
of Cmty. Orgs. for Reform Now v. Edgar, 99 F.3d 261, 262 (7th Cir. 1996); White v. Comm’r of 
Internal Revenue, 776 F.2d 976, 977 (11th Cir. 1985); Tapper v. Comm’r of Internal Revenue, 
766 F.2d 401, 403 (9th Cir. 1985). Paulick did not reserve the right to appeal, and thus to 
evade the resulting waiver she would have to establish that the Tax Court lacked 
subject‐matter jurisdiction to enter the stipulated decisions or that she did not actually 
consent. See Martin Marietta Corp. v. FTC, 376 F.2d 430, 434 (7th Cir. 1967); Nat’l Res. Def. 
Council v. Pena, 147 F.3d 1012, 1019 (D.C. Cir. 1998); Tapper, 766 F.2d at 403; White, 776 
F.2d at 977. Paulick does not contest the Tax Court’s jurisdiction to decide her case, and 
instead asserts that her consents to the stipulated decisions are invalid because of her 
attorney’s “threats” and “misrepresentations.”   

        The problem with this contention, however, is that Paulick raises it for the first 
time on appeal. Her accusations against her lawyer have no support in the record, and, 
in fact, Paulick consented to entry of the second stipulated decision, which accounts for 
Nos. 14‐3106 & 14‐3524                                                                  Page 3 
 
more than 90% of what she owes the IRS, after she had fired counsel. Moreover, 
although Paulick could have addressed her concerns to the Tax Court through 
postjudgment motions, see TAX CT. R. 162, she failed to do so. Paulick gives no plausible 
explanation for that omission, and as noted by the appellee, we do not take new 
evidence or decide disputed facts. See Martin Marietta Corp., 376 F.2d at 434 n.7 (noting 
difficulty of reviewing request to modify consent order since issue was uncontested 
during agency proceedings); Stewart v. Lincoln‐Douglas Hotel Corp., 208 F.2d 379, 382 (7th 
Cir. 1953) (explaining that appeal cannot lie where record showed judgment was entered 
at plaintiff’s consent and “an application for a resettlement of the decree” was not made 
in the district court); Gatto v. Comm’r of Internal Revenue, 1 F.3d 826, 828 (9th Cir. 1993) 
(noting unwillingness to entertain allegation that consent was invalid since assertion 
was first raised on appeal and there were “no factual findings regarding its veracity”). 

       Accordingly, the judgments of the Tax Court are AFFIRMED.